TDCJ Offender Details                                                           ^^(Sb!f-''D(Pagelof2
frlTEXAS DEPARTMENT OF CRIMINAL JUSTICE                             TDCJ Home            New Offender Search




 Offender Information Details
  .:'' Return to Search list



 SID Number:                                   06665405

 TDCJ Number:                                  01936093

 Name:                                         LAPRADE.RICHARD CHESTER

 Race:                                         W

 Gender:                                       M

 DOB:                                           1973-12-09

 Maximum Sentence Date:                        2020-03-20

 Current Facility:                              NEAL .

 Projected Release Date:                        2016-09-23

 Parole Eligibility Date:                       2014-11-28

 Offender Visitation Eligible:                  YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and >
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
     Offense                     Sentence                             Sentence (YY-MM-
                    Offense                   County Case No.
        Date                       Date                                     DD)
                      BURG                                 03-07-
     2003-06-09                  2014-06-17    LAVACA                         6-00-00
                      HABIT                               8634CR




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=06665405                  7/9/2015